DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-28, drawn to a method of separating a target biomolecule from a solution and species of an organometallic compound for the first redox species, a carboxylate moiety for the target functional group, a protein for the ionic species, and an oxidoreductase for the enzyme in the reply filed on June 1, 2022 is acknowledged.
Claim Objections
Claim(s) 1-2, 15, 21, and 28 is/are objected to because of the following informalities:
Claim 1, line 4: “a first redox-species” and “the first redox-species” should be “a first redox species” and “the first redox species” for consistency.
Claim 1, line 5: “the biomolecule” should be “the target biomolecule”.
Claim 2, line 1: “wherein the biomolecule” should be “wherein the target biomolecule”.
Claim 15, line 2: “from the first redox species” should be “from the first redox species.” (add a period).
Claim 28, line 2: “comprisesa functional group” should be “comprises a functional group”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "an aqueous solution" in line 3.  It is unclear whether this aqueous solution is the same as the solution in the claim.  It is suggested to be “the solution.”
All subsequent dependent claims 2-28 are rejected for their dependencies on rejected base claim 1.
Regarding claim 2, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "an organometallic compound" in lines 1-2.  It is unclear whether this organometallic compound is the same as the organometallic compound recited in claim 3.  It is suggested to be “the organometallic compound.”
Claim 8 recites the limitation "the target protein molecule" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the target biomolecule.”
Claim 10 recites the limitation "the target protein molecule" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the target biomolecule.”
Claim 12 recites the limitation "the sample" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a sample” or “the solution”. 
Claim 20 recites “the electrodes” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the first electrode and the second electrode” if the target biomolecule has been captured on both electrodes.  However, claim 20 depends on claim 1 which only recites the first electrode having the first redox-species that selectively binds to the target biomolecule.  It seems that “the electrodes” should be “the first electrode.” 
Claims 23-28 recite “the target biomolecules” (claims 23-27: line 2; claim 28: lines 1-2; 2-3).  There is insufficient antecedent basis for this limitation in the claims. It is suggested to be “the at least one non-target biomolecule.” 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 15 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 recites the limitation “the second redox species is chemically different from the first redox species” that is the same limitation as recited in claim 11 on which claim 15 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sailor (U.S. Patent Pub. 2014/0166485) in view of Muraoka (U.S. 7,435,362).
Regarding claim 1, Sailor teaches a method of separating a target biomolecule ([0048] lines 1-2: lysozyme was selected as a test protein; here lysozyme is deemed to be the target biomolecule) from a solution (claim 1, lines 1-2, 6-8: a method for separating charged biomolecule from solution; to cause charged molecules to be captured; and separated from other molecules in the solution) comprising: 
contacting an aqueous solution with (i) a first electrode comprising a first substrate (claim 1, lines 2-5: exposing a solution containing the charged molecules to a material substrate having an electrically conductive and optically responsive conductive porous electrode); and (ii) a second electrode ([0048] line 5: a Pt counter electrode); and 
applying an electrical potential across the first electrode and the second electrode (claim 1, lines 5-7: applying an electric field across the porous electrode to cause charged molecules to be captured and concentrated by the porous electrode), 
thereby separating the target biomolecule from the solution (claim 1, lines 7-8: and separated from other molecules in the solution). 

Sailor does not disclose a first redox-species immobilized to the first substrate, wherein the first redox-species is selective toward a target functional group of the biomolecule based on a specific chemical interaction between the first redox species and the functional group, wherein the specific chemical interaction is activated by a Faradaic/redox reaction; and (upon the electrical potential being applied) the first redox species transforms from a first redox state to a second redox state and binds to the target functional group of the target biomolecule present in the solution.
However, Muraoka teaches redox-switchable material comprising a redox-active moiety adsorbed, bonded or both to a solid surface, i.e., an electrode surface (col. 5, lines 21-23, 25). The redox-switchable material functions for selective adsorption, binding or complexing of one or more selected solutes (col. 5, lines 26-28), and can be employed in methods for selective removal, concentration or collections of one or more selected solutes, most often charged species, from aqueous solutions (col. 6, lines 33-36).  The redox-switchable materials are switchable between oxidation/reduction states (col. 10, lines 21-22).  The oxidation/reduction state of the redox-active moiety can facilitate adsorption of one or more chemical species to or desorption of one or more already adsorbed chemical species from the redox-switchable material (col. 8, lines 6-10).  The solute is a chemical species which can be selectively complexed to the selective complexation moiety (col. 8, lines 48-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor by incorporating a first redox-species that is switchable between redox (i.e., reduction/oxidation) states and adsorbs the solute to be separated from the solution as taught by Muraoka because redox-switchable materials can be employed to functionalize electrode surfaces to enhance efficiency of solute adsorption and/or release (col. 7, lines 13-16).  Here, the portion of the chemical species that can be selectively complexes to the selective complexation moiety of the redox-species is deemed to be the functional group of the solute, and the combined Sailor and Muraoka would necessarily result in the complexes between the functional group of the target biomolecule (e.g., protein) and the redox-species.

Regarding claim 2, Sailor teaches the biomolecule is protein ([0048] lines 1-2: lysozyme was selected as a test protein).
 
Regarding claims 3-4, Sailor and Muraoka disclose all limitations of claim 1 as applied to claim 1.  Sailor does not explicitly disclose the first redox species is an organometallic compound (claim 3,4) or, e.g., a ferrocene-based redox species (claim 4).
However, Muraoka teaches the exemplary redox-active moieties are ferrocenes (col. 10, line 14), and thus the redox-switchable material is a ferrocene-based redox species and an organometallic compound. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor by selecting the organometallic compound, e.g., a ferrocene-based redox species, to be the first redox material as taught by Muraoka.  The suggestion for doing so would have been that ferrocene is a suitable redox moiety of the redox-switchable material for electroadsorption and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 5, Sailor and Muraoka disclose all limitations of claim 1 as applied to claim 1.  Sailor and Muraoka do not explicitly disclose the target functional group comprises a carboxylate moiety.
However, Muraoka teaches functionalization of the semiconductor surface (col. 9, line 63) that the functional groups the surface can be hydrophilic (e.g., with carboxylate) (col. 10, lines 4-7) for bonding redox-active moieties, such as ferrocene, to the solid semiconductor electrode surface (col. 10, lines 17-20).  Muraoka also teaches ferricenium is tethered on electrode with an anionic group, such as carboxylate (CO2-) (col. 23, lines 41-43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by performing the method on a target biomolecule that already comprises a carboxylate moiety or otherwise incorporating a carboxylate moiety into the target biomolecule as the target functional group as suggested by Muraoka because carboxylate moiety is a functional group that bonds to redox-active moieties (col. 10, lines 4-7, 17-20; col. 23, lines 41-43).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Regarding claim 6, the designation “wherein the solution has a pH that is above the isoelectric point of the target biomolecule for anion-selective separation; or the solution has a pH that is below the isoelectric point of the target biomolecule for cation-selective separation” is inherent to the selective separation at different pH values.  As evidenced by Wikipedia, at a pH below their pI, proteins carry a net positive charge; above their pI, they carry a net negative charge (page 1, para. 3, lines 5-6). Thus, at a pH that is above its isoelectric point, the target biomolecule carries a net negative charge and the selective separation is deemed to be anion-selective separation; at a pH is below its isoelectric point, the target biomolecule carries a net positive charge and the selective separation is deemed to be cation-selective separation.

Regarding claim 7, Sailor and Muraoka disclose all limitations of claim 1 as applied to claim 1.  Sailor and Muraoka do not explicitly disclose the solution has an ionic strength of 0 mM to 10 mM.
However, Sailor teaches the ionic strength of the prepared buffer solutions ranged from 0.001 to 0.15 M ([0095] last two lines), which corresponds to a range from 1 mM to 150 mM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by adjusting the ionic strength of the solution within the claimed range because it is a suitable ionic strength of the electrolyte. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 8, Sailor and Muraoka disclose all limitations of claim 1 as applied to claim 1.  Sailor and Muraoka do not explicitly disclose the target protein molecule is present in the solution at a concentration of about 50 µg/mL to about 5000 mg/mL.
However, Sailor teaches all protein solutions were studied at concentration of 1 mg/mL ([0079] lines 5-6), which corresponds to 1000 µg/mL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by adjusting the protein concentration within the claimed range because it is a suitable concentration for electroadsorption.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 9, Sailor and Muraoka disclose all limitations of claim 1 as applied to claim 1.  Sailor and Muraoka do not explicitly disclose the first electrode is a cathodic electrode having an electrical potential of about 0 V to about -1 V.
However, Sailor teaches an applied electric potential in the range of -0.01 V to -10 V induces concentration of the positively charged test protein lysozyme within the porous nanostructure to a level of up to 9600 times the free solution concentration ([0040] lines 1-5).  Thus, Sailor teaches the first electrode is a cathodic electrode (since the porous nanostructure, i.e., the first pSi electrode, adsorbs positively charged protein, it is deemed to be the cathodic electrode) having an electrical potential in the range of -0.01 V to -10 V, which overlaps the claimed cathodic potential range of about 0 V to about -1 V.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by adjusting the applied voltage within the claimed range because it is a suitable voltage for the cathodic electrode to adsorb positively charged proteins.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 10, Sailor teaches the target protein molecule has a weight average molecular weight of about 10 kDa to about 100 kDa ([0048] lines 1-2: lysozyme was selected as a test protein; [0048] line 1: the molecular weight of lysozyme is 14 kDa).

Regarding claims 11 and 15, Sailor and Muraoka disclose all limitations of claim 1 as applied to claim 1.  Sailor does not explicitly disclose the second electrode comprises a second substrate and a second redox species immobilized to the second substrate (claim 11), wherein the second redox species is chemically different from the first redox species (claim 11, 15).
However, Muraoka teaches ferrocene groups are tethered to a first electrode, i.e., a high-surface-area porous carbon electrode, so that the ferrocene can oxidized to ferricenium (and re-reduced to ferrocene) by application of the proper potential to the electrode (col. 23, lines 34-39).  At the second electrode a ferricenium is co-tethered (col. 23, line 41).  At this point the charged groups on both electrodes can attract ions of compensating charge out of the solution, as illustrated in Fig. 2 (col. 23, lines 53-56). Thus, Muraoka teaches the second electrode (col. 23, line 41) comprises a second substrate (col. 5, lines 41-42: covalently attached to the surface of the semiconductor material; here the semiconductor material is deemed to be the substrate) and a second redox species immobilized to the second substrate (col. 23, line 41), wherein the second redox species is chemically different from the first redox species (here, ferricenium is different from ferrocene).  Further, Muraoka teaches another example of redox-active moiety is quinones (col. 10, lines 14-15), in which quinone is the oxidized form, while hydroquinone is the reduced form (col. 14, lines 50-55, 63: reduction reaction from quinones to hydroquinone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by incorporating a second redox species (e.g. ferricenium) immobilized on the second electrode that is different from the first redox species (e.g., ferrocene) as taught by Muraoka because the two electrodes having opposite charged groups attract ions of compensating charge out of the solution (col. 23, lines 23-25).  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claims 12-14 and 17, Sailor and Muraoka disclose all limitations of claim 11 as applied to claim 11.  Sailor does not explicitly disclose the second redox species is selective toward an ionic species present in the sample (claim 12) or the ionic species is a cationic species (claim 13) or the cationic species is alkali metal ions (claim 14) or the second redox species is a molecule comprising an electron-accepting functional moiety (claim 17).
However, Muraoka teaches the redox pair of quinones and hydroquinone (col. 14, lines 50-55, 63), and hydroquinone is deemed to be the first redox species and quinones is deemed to be the second redox species. The second redox species, quinones, may be able to reversibly bind solute ions from solution (col. 15, lines 8-9), and the quinones is selective to cationic species, for example metal ions (col. 15, lines 7-8).  An example of redox-switched extraction by electrochemically controlled reversible intercalation and de-intercalation into redox-active crystals on functionalized electrode surfaces is for cesium ion separation (col. 4, lines 29-33), which is an alkali metal ion.  A redox-active moiety or species contains one or more chemical functions or groups that can accept electrons to be reduced (col. 7, lines 60-63).  Thus, quinones can be reduced into hydroquinone and must comprising electron-accepting functional moiety.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by utilizing a second redox species (e.g., quinones) that is selective toward an ionic species in the sample, such as a cationic species, e.g., cesium ions, and comprises an electron-accepting functional moiety as taught by Muraoka because the redox pair quinones/hydroquinone are suitable switchable redox materials for electroadsorption.  The suggestion for doing so would have been that quinones/hydroquinone are suitable redox moiety of the switchable material for electroadsorption and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
The “optionally” limitation in claim 13 is optional and not required in the prior art.

Regarding claims 16 and 18, Sailor and Muraoka disclose all limitations of claim 11 as applied to claim 11.  Sailor does not explicitly disclose the second redox species is a charged species (claim 16) of the first redox species (claim 18).
However, Muraoka teaches the redox pair of ferrocene (Fc) and ferricenium (Fc+) (col. 23, lines 34, 41), and ferrocene is deemed to be the first redox species and ferricenium is deemed to be the second redox species.  Here, ferricenium (Fc+) is a charged species of ferrocene (Fc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by utilizing the redox pair, ferrocene/ferricenium, in which the second redox species ferricenium Fc+ is a charged species of the first redox species Fc, as taught by Muraoka because the redox pair ferrocene/ferricenium are suitable switchable redox materials for electroadsorption.  The suggestion for doing so would have been that ferrocene/ferricenium are suitable redox moiety of the switchable material for electroadsorption and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
The “optionally” limitation in claim 18 is optional and not required in the prior art.

Regarding claim 20, Sailor and Muraoka disclose all limitations of claim 1 as applied to claim 1.  Sailor does not explicitly disclose reversing the applied electrical potential. 
However, Muraoka teaches the leakage current can be significantly decreased while maintaining the advantage of switchability by using redox-active electrode surfaces (col. 23, lines 21-23).  The electrode surface remains switchable because reversing the potential reduces (or oxidizes) the redox species back to their original state (col. 23, lines 27-29).  For example, with the redox pair of ferrocene/ferricenium, reversing the electrodes’ polarities will reduce the ferricenium on the first electrode back to ferrocene while re-oxidizing the ferrocene on the second electrode to ferricenium; and at this point the extracted ions are release (col. 23, lines 58-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor by further reversing the applied electrical potential as taught by Muraoka because reversing the polarity of the applied voltage would maintain electrode surface to be switchable by re-reducing and re-oxidizing the redox pair and thus releasing the extracted ions due to switchable redox states (col. 23, lines 27-28, 58-62), and significantly decrease the leakage currents (col. 23, line 21).

Regarding claim 21, Sailor teaches the release of the bound biomolecule and/or captured ionic species is performed at a different pH from the aqueous solution (Fig. 8A-D; [0076] lines 2-4: experiments were performed at pH=4.2, 4,7, 6.7 and 7.0).

Regarding claim 22, Sailor and Muraoka disclose all limitations of claim 1 as applied to claim 1.  Sailor further discloses separating charged molecules from solution (claim 1, lines 1-2), which are separated from other molecules in the solution (claim 1, lines 7-8).  Sailor and Muraoka do not explicitly disclose the aqueous solution further comprises at least one non-target biomolecule. 
However, Muraoka teaches the redox-switchable materials may be used to selectively remove one or more selected solutes from an aqueous solution ([Abstract] lines 5-7), and inclusion moieties that are covalently bound to the redox-active moiety are employed to achieve selective complexation of the desired solute ([Abstract] lines 10-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by incorporating at least one non-target biomolecule as suggested by Muraoka because redox-switchable moieties is included to selectively bind the desired solute ([Abstract] lines 5-7, 10-12), i.e., binding the target solute to be separated from the non-target biomolecules.  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claims 23-24 and 26-27, Sailor and Muraoka disclose all limitations of claim 22 as applied to claim 22.  Sailor and Muraoka do not explicitly disclose the non-target biomolecule does not comprise the same target functional group as the target biomolecule (claim 23) or the non-target biomolecule has a molecular weight that is different from that of the target biomolecule (claim 24) or the non-target biomolecule has a charge distribution that is different from that of the target biomolecule (claim 26) or the non-target biomolecule has a dipole moment that is different from that of the target biomolecule (claim 27). 
However, Muraoka teaches the specific “recognition” of particular solutes by other molecules, which bind to the solutes preferentially due to complementary fitting of shape, charge, polarizability, etc. (col. 1, lines 54-57).  The formation of positive or negative charge on a surface can decrease adsorption of a non-polar or hydrophobic species on the surface; a net decrease in charge on a surface can decrease adsorption of a polar or ionic species (of opposite charge) on a surface (col. 8, lines 17-22).  The complexation is preferably selective for a given chemical species or class of related chemical species, e.g., selective for a particular species size range, selective for a particular ion, etc. (col. 8, lines 30-33).  Thus, Muraoka teaches the target solute and non-target solute are distinguishable for adsorption due to their functional groups (col. 8, lines 30-31: selective for a given chemical species), molecular weight (col. 8, line 32: a particular species size range), charge distribution (col. 1, line 56: charge), or dipole moment (col. 1, line 56: polarizability; here the polarizability determines the capability of forming the polarity of a molecule, i.e., the magnitude of a dipole moment).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by incorporating at least one non-target biomolecule that is distinguishable for adsorption from the target biomolecule as suggested by Muraoka because redox-switchable moieties is included to selectively bind the desired solute ([Abstract] lines 5-7, 10-12), i.e., separating the target solute from the non-target solute.  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 25, Sailor and Muraoka disclose all limitations of claim 22 as applied to claim 22.  Sailor and Muraoka do not explicitly disclose the non-target biomolecule has an isoelectric point that is different from that of the target biomolecule.
However, Sailor teaches the surface charge on a protein is determined by the chemical identity of the exposed residues and by the pH of the solution ([0073] lines 1-3). The charge on a protein can be characterized by its pI value; when pI = pH, the net ionic charge on the protein is zero ([0073] lines 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by incorporating at least one non-target biomolecule with different isoelectric point as suggested by Sailor because the biomolecules with different isoelectric point are distinguishable for selectively binding of the target solute among the non-target solutes based on appropriate pH of the solution due to their different charges. Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 28, Sailor and Muraoka disclose all limitations of claim 24 as applied to claim 24, including that the non-target biomolecule has a molecular weight that is different from that of the target biomolecule.  Sailor and Muraoka do not explicitly disclose the non-target biomolecule comprises a functional group that is the same as the target functional group of the target biomolecule.
However, Muraoka teaches the complexation is preferably selective for a given chemical species or class of related chemical species, e.g., selective for a particular species size range, selective for a particular ion, etc. (col. 8, lines 30-33).  As described in claim 24, the non-target biomolecules that has a different molecular weight from that of the target biomolecule is distinguishable based on their sizes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by incorporating at least one non-target biomolecule with different molecular weight and same functional group as suggested by Muraoka because choosing from a finite number of identified, predictable solutions (i.e., with or without the same functional group), with a reasonable expectation of success (i.e., selective adsorption based on different size and/or molecular weight) is prima facie obvious. MPEP 2141(III)(E).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sailor (U.S. Patent Pub. 2014/0166485) in view of Muraoka (U.S. 7,435,362), and further in view of Carson (U.S. Patent Pub. 2009/0283424) and Rohde (U.S. Patent Pub. 2009/0082653).
Regarding claim 19, Sailor and Muraoka disclose all limitations of claim 1 as applied to claim 1.  Sailor and Muraoka do not explicitly disclose the first substrate comprises multiwalled carbon nanotubes.
However, Carson teaches a sensor electrode for the detection of nucleotides in a biological sample, and the sensitivity of the electrode is enhanced by the nanostructured sensor architecture that increase the available surface area of the electrode ([Abstract] lines 1-4). The fabrication of the nucleotide sensor electrode includes direct growing of multiwalled carbon nanotubes (MWCNTs) onto a substrate perforated with numerous pores and channels ([0008] lines 9-12).  The incorporation of these nanostructures into the nucleotide sensor electrodes results in enhanced detection sensitivity and hybridization efficiency ([0008] lines 13-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka providing electroadsorption and charged biomolecule separation, concentration and detection with porous biosensors (Sailor, [0013] lines 1-3) by incorporating MWCNTs into the first substrate as taught by Carson because the incorporation of the nanostructures, MWCNTs, results in enhanced detection sensitivity and hybridization efficiency (Carson, [0008] lines 13-16).

Sailor and Muraoka do not explicitly disclose the first redox species comprises poly(vinyl)ferrocene (PVF).
However, Rohde teaches detecting the presence of blood using the glucose in blood by means of an electrochemical detector ([0020] lines 2-3), which is a fuel cell to be used for detecting and measuring a concentration of glucose in blood ([0020] lines 5-7).  Both anode and cathode are provided with an electrolysis layer, and each electrolysis layer includes an enzyme and a redox polymer ([0023] lines 7-10).  For redox polymers, the preferred redox species is a transition metal compound or complex ([0028] lines 1-2), or polymer-bound metallocene derivatives, such as ferrocene ([0028] lines 12-13).  An example of this type of redox polymer is poly(vinylferrocene) ([0028] lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by utilizing poly(vinylferrocene), PVF, to be the first redox species, as taught by Rhode. The suggestion for doing so would have been that PVF is a suitable material for redox polymer and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-18 and 20-28 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Su (U.S. 10,766,795) in view of Sailor and Muraoka.
Regarding claims 1-2, claim 1 of Su recites a method of separating a target molecule from a solution (lines 1-2) comprising: 
contacting an aqueous solution with (i) a first electrode comprising a first substrate and a first redox-species immobilized to the first substrate; and (ii) a second electrode (lines 3-6); and
applying an electrical potential across the first electrode and the second electrode such that the first redox species transforms from a first redox state to a second redox state and binds to the target functional group of the target biomolecule present in the solution (lines 11-15), 
thereby separating the target biomolecule from the solution (lines 16-18).

Claim 1 of Su does not recite the target molecule is a biomolecule (claim 1) or the biomolecule is protein (claim 2).
However, Sailor teaches a method for separating charged molecules from solution (claim 1: lines 1-2), and lysozyme was selected as a test protein ([0048] lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of Su by substituting the target molecule with the target biomolecule as taught by Sailor because electron adsorption is a suitable way for separating the target molecule and/or biomolecule. Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Claim 1 of Su does not recite a first redox-species is selective toward a target functional group of the biomolecule based on a specific chemical interaction between the first redox species and the functional group, wherein the specific chemical interaction is activated by a Faradaic/redox reaction.
However, Muraoka teaches redox-switchable material comprising a redox-active moiety adsorbed, bonded or both to a solid surface, i.e., an electrode surface (col. 5, lines 21-23, 25). The redox-switchable material functions for selective adsorption, binding or complexing of one or more selected solutes (col. 5, lines 26-28), and can be employed in methods for selective removal, concentration or collections of one or more selected solutes, most often charged species, from aqueous solutions (col. 6, lines 33-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of Su by incorporating a first redox-species that is switchable between redox states and adsorbs the solute to be separated from the solution as taught by Muraoka because redox-switchable materials can be employed to functionalize electrode surfaces to enhance efficiency of solute adsorption and/or release (col. 7, lines 13-16).

Regarding claims 3-4, claim 1 of Su, Sailor, and Muraoka disclose all limitation of claim 1 as applied to claim 1.  Claim 1 of Su and Sailor do not disclose the first redox species is an organometallic compound (claim 3, 4) or a ferrocene-based redox species (claim 4). 
However, Muraoka teaches the exemplary redox-active moieties are ferrocenes (col. 10, line 14), and thus the redox-switchable material is a ferrocene-based redox species and an organometallic compound. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 1 of Su and Sailor by substituting the first redox species with the organometallic compound, e.g., a ferrocene-based redox species, as taught by Muraoka.  The suggestion for doing so would have been that ferrocene is a suitable redox moiety of the switchable material for electroadsorption and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 5, claim 7 of Su recites the target functional group comprises a carboxylate moiety (claim 1-2).

Regarding claim 6, the designation “wherein the solution has a pH that is above the isoelectric point of the target biomolecule for anion-selective separation; or the solution has a pH that is below the isoelectric point of the target biomolecule for cation-selective separation” is inherent to the selective separation at different pH values.  As evidenced by Wikipedia, at a pH below their pI, proteins carry a net positive charge; above their pI, they carry a net negative charge (page 1, para. 3, lines 5-6). Thus, at a pH that is above its isoelectric point, the target biomolecule carries a net negative charge and the selective separation is deemed to be anion-selective separation; at a pH is below its isoelectric point, the target biomolecule carries a net positive charge and the selective separation is deemed to be cation-selective separation.

Regarding claim 7, claim 1 of Su, Sailor, and Muraoka disclose all limitation of claim 1 as applied to claim 1.  Claim 1 of Su, Sailor, and Muraoka do not disclose the solution has an ionic strength of 0 mM to 10 mM.
However, Sailor teaches the ionic strength of the prepared buffer solutions ranged from 0.001 to 0.15 M ([0095] last two lines), which corresponds to a range from 1 mM to 150 mM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of Su, Sailor, and Muraoka by adjusting the ionic strength of the solution within the claimed range because it is a suitable ionic strength of the electrolyte. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 8, claim 1 of Su, Sailor, and Muraoka disclose all limitation of claim 1 as applied to claim 1.  Claim 1 of Su, Sailor, and Muraoka do not disclose the target protein molecule is present in the solution at a concentration of about 50 g/mL to about 5000 mg/mL.
However, Sailor teaches all protein solutions were studied at concentration of 1 mg/mL ([0079] lines 5-6), which corresponds to 1000 µg/mL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of Su, Sailor, and Muraoka by adjusting the protein concentration within the claimed range because it is a suitable concentration for electroadsorption.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 9, claim 1 of Su, Sailor, and Muraoka disclose all limitation of claim 1 as applied to claim 1.  Claim 1 of Su, Sailor, and Muraoka do not disclose the first electrode is a cathodic electrode having an electrical potential of about 0 V to about -1 V.
However, Sailor teaches an applied electric potential in the range of -0.01 V to -10 V induces concentration of the positively charged test protein lysozyme within the porous nanostructure to a level of up to 9600 times the free solution concentration ([0040] lines 1-5).  Thus, Sailor teaches the first electrode is a cathodic electrode (since the porous nanostructure, i.e., the first pSi electrode, adsorbs positively charged protein, it is deemed to be the cathodic electrode) having an electrical potential in the range of -0.01 V to -10 V, which overlaps the claimed cathodic potential range of about 0 V to about -1 V.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of Su, Sailor, and Muraoka by adjusting the applied voltage within the claimed range because it is a suitable voltage for a cathodic electrode that adsorbs positively proteins.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 10, claim 1 of Su, Sailor, and Muraoka disclose all limitation of claim 1 as applied to claim 1.  Claim 1 of Su and Muraoka do not disclose the target protein molecule has a weight average molecular weight of about 10 kDa to about 100 kDa.
However, Sailor teaches lysozyme was selected as a test protein ([0048] lines 1-2) and the molecular weight of lysozyme is 14 kDa ([0048] line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of Su and Muraoka by adjusting the average molecular weight of the target protein at 14 kDa, i.e., about 10 kDa to about 100 kDa, as taught by Sailor because such molecular weight is suitable for electroadsorption to separate target protein form the aqueous solution.  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 11, claim 1 of Su recites the second electrode comprises a second substrate and a second redox species immobilized to the second substrate (lines 5-8), wherein the second redox species is chemically different from the first redox species (lines 8-10).

Regarding claim 12, claim 2 of Su recites the second redox species is selective toward an ionic species present in the sample (lines 1-3).

Regarding claim 13, claim 2 of Su recites the ionic species is a cationic species (lines 1-2).

Regarding claim 14, claim 3 of Su recites the cationic species is selected from the group consisting of heavy metals, transition metals, lanthanides, organic cations, metal-organic cations, alkali metal ions, alkaline earth metal ions, and rare earth metal ions (lines 1-5).

Regarding claim 15, claim 1 of Su recites the second redox species is chemically different from the first redox species (lines 8-10).

Regarding claims 16 and 18, claim 1 of Su, Sailor, and Muraoka disclose all limitation of claim 1 as applied to claim 1.  Claim 1 of Su and Sailor do not disclose the second redox species is a charged species (claim 16) of the first redox species (claim 18).
However, Muraoka teaches the redox pair of ferrocene (Fc) and ferricenium (Fc+) (col. 23, lines 34, 41), and ferrocene is deemed to be the first redox species and ferricenium is deemed to be the second redox species. Here, ferricenium (Fc+) is a charged species of ferrocene (Fc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of Su and Sailor by utilizing the redox pair, ferrocene/ferricenium, in which the second redox species ferricenium Fc+ is a charged species of the first redox species Fc as taught by Muraoka because the redox pair ferrocene/ferricenium are suitable switchable redox materials for electroadsorption.  The suggestion for doing so would have been that ferrocene/ferricenium are suitable redox moiety of the switchable material for electroadsorption and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 17, claim 1 of Su recites the second redox species is a molecule comprising an electron-accepting functional moiety (lines 16-18: at least one target molecule comprising the target electron-donating functional group; here since the target molecule comprising electron-donating functional group, the redox species must have electron-accepting functional moiety for selective binding with each other).

Regarding claim 20, claim 5 of Su recites reversing the applied electrical potential to release the bound target biomolecule and/or captured ionic species from the electrodes (lines 1-4).

Regarding claim 21, claim 1 of Su, Sailor, and Muraoka disclose all limitation of claim 1 as applied to claim 1.  Claim 1 of Su and Muraoka do not disclose the release of the bound biomolecule and/or captured ionic species is performed at the same pH as the aqueous solution, or at a different pH from the aqueous solution.
However, Sailor teaches the release of the bound biomolecule and/or captured ionic species is performed at a different pH from the aqueous solution (Fig. 8A-D; [0076] lines 2-4: experiments were performed at pH=4.2, 4,7, 6.7 and 7.0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of Su and Muraoka by performing the release and/or capture of the target biomolecules as taught by Sailor because different pH values have different effects on capturing/releasing the target biomolecules based on their pI values.  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 22, claim 1 of Su, Sailor, and Muraoka disclose all limitation of claim 1 as applied to claim 1.  Claim 1 of Su, Sailor, and Muraoka do not disclose the aqueous solution further comprises at least one non-target biomolecule.
However, Muraoka teaches the redox-switchable materials may be used to selectively remove one or more selected solutes from an aqueous solution ([Abstract] lines 5-7), and inclusion moieties that are covalently bound to the redox-active moiety are employed to achieve selective complexation of the desired solute ([Abstract] lines 10-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sailor and Muraoka by incorporating at least one non-target biomolecule as suggested by Muraoka because redox-switchable moieties is included to selectively bind the desired solute ([Abstract] lines 5-7, 10-12), i.e., binding the target solute to be separated from the non-target biomolecules.  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claims 23-24 and 26-27, claim 1 of Su, Sailor, and Muraoka disclose all limitation of claim 1 as applied to claim 1.  Claim 1 of Su, Sailor, and Muraoka do not disclose the non-target biomolecule does not comprise the same target functional group as the target biomolecule (claim 23) or the non-target biomolecule has a molecular weight that is different from that of the target biomolecule (claim 24) or the non-target biomolecule has a charge distribution that is different from that of the target biomolecule (claim 26) or the non-target biomolecule has a dipole moment that is different from that of the target biomolecule (claim 27).
However, Muraoka teaches the specific “recognition” of particular solutes by other molecules, which bind to the solutes preferentially due to complementary fitting of shape, charge, polarizability, etc. (col. 1, lines 54-57).  The formation of positive or negative charge on a surface can decrease adsorption of a non-polar or hydrophobic species on the surface; a net decrease in charge on a surface can decrease adsorption of a polar or ionic species (of opposite charge) on a surface (col. 8, lines 17-22).  The complexation is preferably selective for a given chemical species or class of related chemical species, e.g., selective for a particular species size range, selective for a particular ion, etc. (col. 8, lines 30-33).  Thus, Muraoka teaches the target solute and non-target solute are distinguishable for adsorption due to their functional groups (col. 8, lines 30-31: selective for a given chemical species), molecular weight (col. 8, line 32: a particular species size range), charge distribution (col. 1, line 56: charge), or dipole moment (col. 1, line 56: polarizability; here the polarizability determines the capability of forming the polarity of a molecule, i.e., the magnitude of a dipole moment).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of Su, Sailor, and Muraoka by incorporating at least one non-target biomolecule as suggested by Muraoka because redox-switchable moieties is included to selectively bind the desired solute ([Abstract] lines 5-7, 10-12), i.e., separating the target solute from the non-target solute.  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 25, claim 1 of Su, Sailor, and Muraoka disclose all limitations of claim 22 as applied to claim 22.  Claim 1 of Su and Muraoka do not disclose the non-target biomolecule has an isoelectric point that is different from that of the target biomolecule.
However, Sailor teaches the surface charge on a protein is determined by the chemical identity of the exposed residues and by the pH of the solution ([0073] lines 1-3). The charge on a protein can be characterized by its pI value; when pI = pH, the net ionic charge on the protein is zero ([0073] lines 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of Su, Sailor, and Muraoka by incorporating at least one non-target biomolecule with different isoelectric point as suggested by Muraoka because the biomolecules with different isoelectric point are distinguishable for selectively binding of the target solute among the non-target solutes based on appropriate pH of the solution due to their different charges. Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 28, claim 1 of Su, Sailor, and Muraoka disclose all limitations of claim 24 as applied to claim 24.  Claim 1 of Su, Sailor, and Muraoka do not disclose the non-target biomolecule comprises a functional group that is the same as the target functional group of the target biomolecule.
However, Muraoka teaches the complexation is preferably selective for a given chemical species or class of related chemical species, e.g., selective for a particular species size range, selective for a particular ion, etc. (col. 8, lines 30-33).  As described in claim 24, the non-target biomolecules that has a different molecular weight from that of the target biomolecule is distinguishable based on their sizes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of Su, Sailor, and Muraoka by incorporating at least one non-target biomolecule with different molecular weight and same functional group as suggested by Muraoka because choosing from a finite number of identified, predictable solutions (i.e., with or without the same functional group), with a reasonable expectation of success (i.e., selective adsorption based on different size and/or molecular weight) is prima facie obvious. MPEP 2141(III)(E).
Claim(s) 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Su in view of Sailor and Muraoka, and further in view of Carson and Rohde.
Regarding claim 19, claim 1 of Su, Sailor, and Muraoka disclose all limitation of claim 1 as applied to claim 1. Claim 1 of Su, Sailor, and Muraoka do not disclose the first substrate comprises multiwalled carbon nanotubes.
However, Carson teaches a sensor electrode for the detection of nucleotides in a biological sample, and the sensitivity of the electrode is enhanced by the nanostructured sensor architecture that increase the available surface area of the electrode ([Abstract] lines 1-4). The fabrication of the nucleotide sensor electrode includes direct growing of multiwalled carbon nanotubes (MWCNTs) onto a substrate perforated with numerous pores and channels ([0008] lines 9-12).  The incorporation of these nanostructures into the nucleotide sensor electrodes results in enhanced detection sensitivity and hybridization efficiency ([0008] lines 13-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of Su, Sailor, and Muraoka that provides electroadsorption and charged biomolecule separation, concentration and detection with porous biosensors (Sailor, [0013] lines 1-3) by incorporating MWCNTs into the first substrate as taught by Carson because the incorporation of the nanostructures, MWCNTs, results in enhanced detection sensitivity and hybridization efficiency ([0008] lines 13-16).

Claim 1 of Su, Sailor, and Muraoka do not explicitly disclose the first redox species comprises poly(vinyl)ferrocene (PVF).
However, Rohde teaches detecting the presence of blood using the glucose in blood by means of an electrochemical detector ([0020] lines 2-3), which is a fuel cell to be used for detecting and measuring a concentration of glucose in blood ([0020] lines 5-7).  Both anode and cathode are provided with an electrolysis layer, and each electrolysis layer includes an enzyme and a redox polymer ([0023] lines 7-10).  For redox polymers, the preferred redox species is a transition metal compound or complex ([0028] lines 1-2), or polymer-bound metallocene derivatives, such as ferrocene ([0028] lines 12-13). An example of this type of redox polymer is poly(vinylferrocene) ([0028] lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 1 of Su, Sailor, and Muraoka by utilizing poly(vinylferrocene), PVF, to be the first redox species, as taught by Rhode. The suggestion for doing so would have been that PVF is a suitable material for redox polymer and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/Examiner, Art Unit 1795                                                                                                                                                                                             

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795